Citation Nr: 1018132	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO. 04-31 645A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for major depressive 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from March 1971 through June 
1978. This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant 
if further action is required.


REMAND

The Veteran is seeking to establish service connection for 
major depressive disorder. For service connection, the record 
must contain (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances, lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury. In other words, entitlement to service connection for 
a particular disability requires evidence of the existence of 
a current disability and evidence that the disability 
resulted from a disease or injury incurred in or aggravated 
during service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a) 
(2009). See also Pond v. West, 
12 Vet. App. 341, 346 (1999). A preexisting injury or disease 
will be considered to have been aggravated by active military 
service where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease. 
38 C.F.R. § 3.306(a) (2009).

In this case, the Board remanded the Veteran's claim in 
August 2009 in order to develop the Veteran's record, 
including a request to obtain records of in-service treatment 
in a mental health clinic, as well as an addendum to the VA 
examination. Following the Board's remand, records were 
requested from the NPRC and the NPRC responded with a 
notation that the index of retired records did not include 
records from the relevant year. Although this information was 
provided to the Veteran in a supplemental statement of the 
case of February 2009, the document was returned as 
undeliverable.  Hence, VA failed to notify the Veteran of the 
inability to obtain these records. If VA concludes that it is 
reasonably certain that Federal records, such as the 
Veteran's in-service mental health treatment records, do not 
exist or that further efforts to obtain them would be futile, 
then VA will provide the Veteran with notice of that fact. In 
particular, the notice must contain the following 
information: (i) The identity of the records VA was unable to 
obtain; (ii) An explanation of the efforts VA made to obtain 
the records; (iii) A description of any further action VA 
will take regarding the claim, including, but not limited to, 
notice that VA will decide the claim based on the evidence of 
record unless the Veteran submits the records VA was unable 
to obtain; and (iv) Notice that the Veteran is ultimately 
responsible for providing the evidence. 38 C.F.R. § 3.159(e) 
(2009). Another attempt to properly notify the Veteran of the 
inability to obtain these records must be attempted.

The August 2009 Board Remand also requested that an addendum 
be obtained regarding the etiology of the Veteran's current 
mental disorder. The September 2009 addendum makes note of 
the several in-service notations of mental health issues, 
which were discussed in the Board's remand. In particular, 
the Board again notes that the February 1971 entrance exam is 
negative as to any mention of the Veteran suffering from 
depression prior to service. A year after his entrance into 
service, he was treated following an incident in a bar during 
which he had an "attack" and became "hysterical." See 
February 1972 handwritten note. Later that year, he was seen 
again because he was "significantly depressed" with "suicidal 
ideation on occasion." See November 1972 note. Several years 
later, the Veteran's alcohol abuse became apparent in the 
file. See March 1976 note following a fight while 
intoxicated. Later in 1976, there are several notes that show 
the Veteran was treated in the mental health clinic, but 
provide no details of the treatment. Rather the handwritten 
notes simply say "See MHC file." See July 1976 notes. Again, 
there is no "MHC file" of record. 

The September 2009 addendum also notes the Veteran's self-
reported drinking at the age of 14, and based upon that, the 
examiner made the conclusion that "it is more likely than 
not that [the Veteran's] issues began prior to the military. 
Again, however, the Veteran's February 1971 entrance exam is 
negative as to any pre-service depression. Under 38 U.S.C.A. 
§ 1111, a Veteran is afforded a presumption of sound 
condition upon entry into service, except for any defects 
noted at the time of entry examination. That presumption can 
be rebutted by clear and unmistakable evidence that a 
disability existed prior to service and was not aggravated by 
service. See Monroe v. Brown, 4 Vet. App. 513, 515 (1993); 
Green v. Derwinski, 
1 Vet. App. 320, 322 (1991); 38 C.F.R. § 3.304(b). The 
September 2009 VA addendum report clearly raises the issue of 
whether there is clear and unmistakable evidence that the 
Veteran's current mental disability preexisted service. And, 
considering the escalation of his symptoms as shown in the 
service treatment records, the issue of whether any 
preexisting disability was aggravated during service is also 
raised. This matter must be remanded so that the VA examiner 
can clearly explain the basis for the opinion that the 
Veteran's condition preexisted service, so that the Board can 
make a determination as to whether the Veteran's presumption 
of soundness has been rebutted. And, if so, the examiner must 
opine as to whether a review of the service treatment records 
shows that the Veteran's preexisting disability increased in 
severity, other than due to the natural progress of the 
disease, during service. 38 C.F.R. § 3.306 (2009).

Accordingly, the case is REMANDED for the following action:

1. Ensure that VA's duty to notify the 
Veteran of the inability to obtain the in-
service "MHC File" is met under 
38 C.F.R. § 3.159(e) (2009).  Work with 
the Veteran's accredited representative in 
order to obtain his correct address.  
Document all efforts made to locate the 
Veteran.  

2. Forward the claims folder to the VA 
examiner that completed the September 2009 
addendum. The examiner is asked to explain 
the basis for the September 2009 opinion 
that "it is more likely than not" that 
the Veteran's current mental disability 
"began prior to the military."  Once 
that explanation is made, the examiner is 
asked to discuss whether the various 
notations during service of mental health 
treatment show that a preexisting 
disability increased during service. If 
such an increase occurred, then an opinion 
must be rendered as to whether any such 
increase was or was not due to the natural 
progress of the preexisting disability.  
Report and discuss the facts in the case 
that were important to the any conclusions 
provided.

The basis for all opinions express should 
be clearly explained with appropriate 
references to pertinent evidence in the 
claims folder.

3. Readjudicate the Veteran's claim. If 
the benefits sought on appeal remain 
denied, the Veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).


